DETAILED ACTION

Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment received November 24, 2020.  Claims 1, 12, 15 and 16 were amended. Claims 13 and 14 are cancelled. Claims 17-22 were added.  Claims 1-12 and 15-22 are pending.
Applicant previously elected a species of General Formula (4) as shown by Compound 6.  The instant General Formula (4) is currently the species under consideration where each of R1 to R3, R5 to R8 and R10 represents a hydrogen, each A2 to A4 and A6 to A8 represents CRz wherein Rz is hydrogen, each A1 and A5 is N, and each R11 to R14 is tolyl group: 

    PNG
    media_image1.png
    203
    348
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    164
    187
    media_image2.png
    Greyscale


Claim 15 as amended does not recite a compound that is a Formula (4) compound and accordingly, claim 15 is withdrawn as non-elected.  Claim 16 depends upon claim 15 and is also withdrawn as non-elected. Claims 1-12 and 17-22 read upon the current species, compounds of General Formula (4), and claims 1-12 and 17-22 are presently under consideration.

The rejection of claims 13-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Okada et al. (US 2002/0055014 A1) is withdrawn due to the cancellation of claims 13 and 14 and the amendment of claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends upon claim 17 and claim 17 sets forth the host has a hydrocarbon ring structure.  Claim 20 recites the host is selected from heteroaryls, arylamine or metal complex.  At least some of these materials do not appear to be within applicant’s definition of a hydrocarbon.  At par. [0183] of the instant specification as published (USPGPUB 2018/0069179 A1), a hydrocarbon is described as only comprising carbon, hydrogen, or deuterium.  It is not understood if claim 20 compounds are intended the same as host recited in claim 17 or if they are intended as additional materials.  If the claim 20 materials are intended to further limit the host materials of claim 17, the claim 20 materials appear to be outside the scope of claim 17 as they 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Okada et al. (US 2002/0055014 A1).
Oh et al. teaches organic electroluminescent devices including a “first host” light emitting layer material of the following formula (see abstract and par. 29):

    PNG
    media_image3.png
    110
    193
    media_image3.png
    Greyscale

In the formula, Z may be –A2-Q-A3- (see par. 31) where Q is expressly taught to include the following group encompassing bonding locations on the same pyrene core ring position(s) as required by instant general formulas 1, 2, and 4 (see par. 34 and  top of page 5, par. 71):

    PNG
    media_image4.png
    102
    102
    media_image4.png
    Greyscale

2 and A3 groups may include heterocyclic groups (see par. 33) per instant “A”-containing divalent groups.  Oh et al. does not appear to exemplify the specific heterocyclic group pyridine.  In the analogous art of EL device organic compounds, Okada et al. teaches a divalent heterocyclic linking groups may include pyridine (see Okada et al. par. 67, 99).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected pyridine ring as a heterocyclic group for Oh et al. A2 and A3, because Oh et al. clearly defines A2 and A3 as heterocyclic groups and pyridine is taught in the art as a known divalent heterocyclic ring group.  One would expect to achieve Oh et al. diarylamine compounds having heterocyclic A2 and A3 linking groups as defined with a predictable result and a reasonable expectation of success.  
	Regarding the amine compounds of Oh et al. as “light emitting material”, since Oh et al. teaches amine derivatives the same as derivatives within those recited by applicant the property of light emitting properties and capability is considered to be the same.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding the aryl groups of the instant formula 4 diarylamine groups, Oh et al. teaches L1 to L4 may be selected as tolyl group as at least one preferred group (see par. 72, especially at bottom left of page 5).  Although Oh et al. does not exemplify a compound according to the above amine formula where the Z group is –A2-Q-A3- and Q is selected as the above shown specifically bonded pyrene, each of A2 and A3 are selected as a heterocyclic group such as pyridine, and each of L1 to L4 are selected as tolyl, it would have been obvious to one of 
The Oh et al. amine compound is in the light emitting layer (see abstract) and may be contained in a major or minor amount (see par. 59).  Regarding instant claims 10 and 11, the claims are product-by-process type claims and the reference teaches the product as discussed above.  Regarding claim 12, the reference teaches organic electroluminescent devices may be part of a display (see par. 5).  	
Regarding claim 20, Oh et al. teaches the amine compound is used in a light emitting layer with other materials (see abstract) such as an Alq3 quinoline derivative host (see par. 75).  Alq3 is a metal complex.
The Oh et al. amine compound is in the light emitting layer (see abstract) and may be contained in a major or minor amount (see par. 59).  Regarding claims 21-22, the amine compound may be present in a light emitting layer in an amount of 0.05-99.9 wt. % (see Oh par. 59).

Claims 9 and 17-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (US 2003/0118866 A1) in view of Okada et al. (US 2002/0055014 A1), and in further view of Ara (US 2003/0027016).

Oh et al. teaches the amine compound is used in a light emitting layer with other materials (see abstract) such as an Alq3 quinoline derivative host (see par. 75), but  Oh et al. is silent with regard to selecting an anthracene-based host material in combination with the amine compound per instant general formula 1.  Oh et al. appears silent with respect to teaching other specific second host materials in the light emitting devices.  Ara teaches in analogous art effective host materials with improved performance over Alq3 (see par. 57 and 61).  The host materials taught by Ara et al. include anthracene-based compounds (see par. 189-195 - starting at page 140).   It would have been obvious to one of ordinary skill in the art at the time of the invention to have formed a device comprising the first host material amine compound according to Oh et al. and to have selected an anthracene host as taught Ara et al. in place of the Oh et al. Alq3 second host material, because one would expect the anthracene host derivative to provide the similar function of an effective host material in the Oh et al. device with a predictable result.  The substitution would have been using known host material for another and would lead to the predictable results of using the compounds of Ara et al. as host material.  Further, there is no persuasive evidence on the record that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art and accordingly the claim is considered unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another.
	Further regarding claim 20, Ara anthracene host derivatives may include arylamino substituent groups (see par. 197, 208).
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks on page 14 that the Oh general formula is a “host” material, the office submits the Oh luminescent layer comprises a dopant and two host materials wherein the amine compound is named as one “host.  The “host” material comprises 0.05-99.9 wt. % of the light emitting layer (see par. 46), which includes a minor portion.  While Oh also includes an emitting dopant in the light emitting layer that is not the amine compound of applicant’s claims, the instant claims do not exclude additional material from being present in the light emitting layer.  The office maintains Oh et al. renders obvious amine compounds for a light emitting layer within the formula (4) defined by applicant and luminescent properties would be expected to be the same for same/similar compounds.  The fact that Oh seeks to achieve overall red luminescence efficiency is not considered persuasive.  Applicant does not claim an overall color of light emission for the device and the claims do not exclude additional materials such as red light emitting materials from being present in a device. Also, MPEP 2144 explains “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”
Regarding the arguments on pages 15-16 and amended claim 15, the formulae (5)-(7) are not of the current species under consideration (i.e., formula (4)).  At least with respect to the Oh et al. prior art reference, Oh et al. does not exemplify an instant (5) to (7) derivative.
On page 16, applicant argues the claimed devices and compound show unexpectedly improved EQE and chromaticity.  Tables 4 to 6 are directed to specifically comprised device Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”.  Also, the office notes that applicants have the burden of explaining proffered data.
Regarding the rejections using secondary prior art reference Ara, the office maintains Ara teaches known host materials for light emitting devices.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786